



Exhibit 10.2


AMENDMENT NO. 1 TO TERM LOAN AGREEMENT
THIS AMENDMENT NO. 1 TO TERM LOAN AGREEMENT (this “Amendment”) is entered into
as of July 19, 2016 by and among WEATHERFORD INTERNATIONAL LTD., a Bermuda
exempted company (“WIL-Bermuda”), WEATHERFORD INTERNATIONAL PLC, an Irish public
limited company (“WIL‑Ireland” and, together with WIL-Bermuda, the “Obligor
Parties”), the Lenders listed on the signature pages attached hereto and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”).
RECITALS:
WHEREAS, reference is made to that certain Term Loan Agreement dated as of
May 4, 2016 by and among the Obligor Parties, the lenders named therein and the
Administrative Agent (as heretofore amended, supplemented or otherwise modified,
the “Credit Agreement”); and
WHEREAS, the Obligor Parties have requested that the Lenders agree to amend
certain provisions of the Credit Agreement, and the Required Lenders have agreed
to amend the Credit Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:


“Amendment No. 1” means that certain Amendment No. 1 to Term Loan Agreement
entered into as of July 19, 2016 by and among the Obligor Parties, the Lenders
listed on the signature pages attached thereto and the Administrative Agent.
“Amendment No. 1 Effective Date” means July 19, 2016.
“Angolan Bond Investment” means the purchase of Dollar-linked or
inflation-protected Angolan government sovereign bonds by WIL-Ireland or a
Restricted Subsidiary.
“Convertible Indebtedness” means Indebtedness of WIL-Ireland or any of its
Subsidiaries permitted to be incurred under the terms of this Agreement that is
either (a) convertible or exchangeable into ordinary shares of WIL-Ireland (and
cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such ordinary shares) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for ordinary shares of WIL-Ireland and/or
cash (in an amount determined by reference to the price of such common stock).


1

--------------------------------------------------------------------------------





“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the ordinary shares of
WIL-Ireland purchased by WIL-Ireland or any of its Subsidiaries in connection
with any Convertible Indebtedness; provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by WIL-Ireland or
any of its Subsidiaries from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by WIL-Ireland or any of
its Subsidiaries from the sale of the Convertible Indebtedness issued in
connection with such Permitted Bond Hedge Transaction.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on WIL-Ireland’s
ordinary shares sold by WIL-Ireland substantially concurrently with any purchase
by WIL-Ireland or any of its Subsidiaries of a related Permitted Bond Hedge
Transaction.
(b)    Section 1.01 of the Credit Agreement is hereby amended as follows:


(i)    The definition of “Excluded Account” is hereby amended and restated in
its entirety to read as follows:


“Excluded Account” means (a) any deposit account of an Obligor that is used
solely for payroll funding and other employee wage and benefit payments
(including flexible spending accounts), tax payments, escrow or trust purposes,
or any other fiduciary purpose and (b) any deposit account of an Obligor that
has been pledged to secure Indebtedness or other obligations to the extent
permitted by Section 8.04 and is exclusively used for such purpose.
(ii)    The definition of “Permitted Liens” is hereby amended by amending and
restating clause (h) thereof in its entirety to read as follows:


“(h)    (i) Liens incurred to secure the performance of tenders, bids, leases,
statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business; provided that no Liens incurred
under this sub-clause (i) shall secure obligations for the payment of borrowed
money and (ii) Liens solely on cash and Cash Equivalents not to exceed
$50,000,000 at any one time securing letters of credit, letter of credit
facilities, bank guaranties, bank guarantee facilities or similar instruments or
facilities supporting the obligations described in the preceding sub-clause
(i);;”
(iii)    The definition of “Swap Agreement” is hereby amended by adding the
following at the end thereof:


“Notwithstanding anything to the contrary set forth herein, Angolan Bond
Investments shall be deemed to be Swap Agreements.”
    


2

--------------------------------------------------------------------------------





(c)    Section 7.08 of the Credit Agreement is hereby amended by adding a new
Section 7.08(i) of the Credit Agreement as follows:


“(i)    Notwithstanding anything contained herein or in any other Loan Document
to the contrary (including any representation, warranty, covenant or Event of
Default requiring the Obligors to maintain a perfected or prior Lien on all or
any portion of the Collateral), (i) at no time shall any deposit account of any
Obligor that is maintained in any jurisdiction that is not a Specified
Jurisdiction be required to be subject to a Deposit Account Control Agreement
(as defined in the US Security Agreement), any other similar tri-party control
agreement or any security instrument governed by the laws of such jurisdiction
and (ii) no Obligor shall be required to take any actions in, or under the laws
of, such jurisdiction in order to create, maintain or perfect a security
interest in such deposit account.”
(d)    Section 8.04 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.04(e) of the Credit Agreement, re-numbering Section
8.04(f) of the Credit Agreement as Section 8.04(g), and adding a new Section
8.04(f) of the Credit Agreement as follows:
“(f)    Liens on cash and Cash Equivalents (and deposit accounts in which such
cash and Cash Equivalents are held) to secure obligations (contingent or
otherwise) in respect of letters of credit or letter of credit facilities, bank
guarantees or bank guarantee facilities, bid bonds, surety bonds, performance
bonds, customs bonds, advance payment bonds and similar instruments and
facilities permitted under Section 8.15 so long as the aggregate principal
amount of the Indebtedness and other obligations secured by such Liens does not
at any time exceed $25,000,000; and”
(e)    Section 8.05(k) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(k)    Dispositions of surplus property in the ordinary course of business
shall be permitted so long as (i) the aggregate fair market value of all such
surplus property Disposed of pursuant to this Section 8.05(k) during the Fiscal
Year ending December 31, 2016 does not exceed $75,000,000, (ii) the aggregate
fair market value of all such surplus property Disposed of pursuant to this
Section 8.05(k) during the Fiscal Year ending December 31, 2017 does not exceed
$50,000,000 and (iii) the aggregate fair market value of all such surplus
property Disposed of pursuant to this Section 8.05(k) during any Fiscal Year
thereafter does not exceed $25,000,000 for each such Fiscal Year;”
(f)    Section 8.05 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.05(l) of the Credit Agreement, replacing the “.” at the
end of Section 8.05(m) of the Credit Agreement with “; and” and adding a new
Section 8.05(n) as follows:
“(n)    WIL-Ireland and its Restricted Subsidiaries may Dispose of any
individual piece of personal or real property with a fair market value not in
excess of $30,000.”
        


3

--------------------------------------------------------------------------------





(g)    Section 8.06 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.06(m) of the Credit Agreement, replacing the “.” at the
end of Section 8.06(n) of the Credit Agreement with “; and” and adding a new
Section 8.06(o) as follows:
“(o)    Permitted Bond Hedge Transactions which constitute Investments.”
(h)    Section 8.07 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Section 8.07    Swap Agreements. WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which WIL-Ireland or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock of WIL-Ireland or any of its Restricted Subsidiaries), including
to hedge or mitigate foreign currency and commodity price risks to which
WIL-Ireland or any Restricted Subsidiary has actual exposure, (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of WIL-Ireland or any Restricted Subsidiary and (c) any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction.”
(i)    Section 8.08 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.08(i) of the Credit Agreement, replacing the “.” at the
end of Section 8.08(j) of the Credit Agreement with “;” and adding new Sections
8.08(k) and 8.08(l) as follows:
“(k)    so long as no Default or Event of Default shall have occurred and be
continuing, WIL-Ireland and its Restricted Subsidiaries may repay or prepay
intercompany loans or advances; provided that, to the extent such intercompany
loans or advances are Subordinated, such repayment or prepayment shall not
violate the subordination terms applicable thereto; and
(l)    WIL-Ireland and its Restricted Subsidiaries may (i) pay the purchase
price for any Permitted Bond Hedge Transaction and (ii) settle any related
Permitted Warrant Transaction (A) by delivery of shares of WIL-Ireland’s common
stock upon settlement thereof or (B) by (x) set-off against the related
Permitted Bond Hedge Transaction or (y) payment of an early termination amount
thereof in common stock upon any early termination thereof.”
Section 3.    Amendment No. 1 Effective Date; Conditions Precedent. This
Amendment shall become effective on the date (the “Amendment No. 1 Effective
Date”) on which the following conditions have been satisfied:


(a)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a counterpart of this
Amendment executed by the Obligor Parties and the Required Lenders;


    


4

--------------------------------------------------------------------------------





(b)    the Obligor Parties shall have paid (i) to the Administrative Agent, the
Lead Arrangers and the Lenders, as applicable, all fees and other amounts agreed
upon by such parties to be paid on or prior to the Amendment No. 1 Effective
Date and (ii) to the extent invoiced at or before 1:00 p.m., New York City time,
on the Business Day immediately prior to the Amendment No. 1 Effective Date, all
out‑of‑pocket expenses required to be reimbursed or paid by the Obligor Parties
pursuant to Section 11.03 of the Credit Agreement or any other Loan Document;
and


(c)    no Default or Event of Default shall have occurred and be continuing.
Section 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Obligor Parties represents and
warrants that, after giving effect to each of the amendments set forth in this
Amendment:


(a)    the representations and warranties set forth in Article VI of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except to the extent qualified by materiality or reference to Material
Adverse Effect, in which case such applicable representation and warranty shall
be true and correct in all respects) as of, and as if such representations and
warranties were made on, the Amendment No. 1 Effective Date (unless such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall continue to be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) as of such earlier date);


(b)    no Default or Event of Default has occurred and is continuing on the
Amendment No. 1 Effective Date; and


(c)    this Amendment constitutes the legal, valid and binding obligation of
each of the Obligor Parties, enforceable against each of the Obligor Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability.


Section 5.     Confirmation of Loan Documents. Except as expressly contemplated
hereby, the terms, provisions, conditions and covenants of the Credit Agreement,
as amended by this Amendment, and the other Loan Documents remain in full force
and effect and are hereby ratified and confirmed, and the execution, delivery
and performance of this Amendment shall not, except as expressly set forth in
this Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, except pursuant hereto or as expressly contemplated or amended
hereby, nothing contained herein shall be deemed (a) to constitute a waiver of
compliance or consent to noncompliance by any Obligor with respect to any term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document; (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Credit Agreement or any other Loan Document; or (c) to constitute a waiver
of compliance or consent to noncompliance by


5

--------------------------------------------------------------------------------





any Obligor with respect to the terms, provisions, conditions and covenants of
the Credit Agreement and the other Loan Documents made the subject hereof. Each
Obligor Party represents and acknowledges that it has no claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of its
obligations thereunder.


Section 6.    Ratification


(a)    Affiliate Guaranty. Each of the Obligor Parties hereby ratifies and
confirms, on behalf of itself and each other Guarantor, the Guarantors’
obligations under the Affiliate Guaranty and hereby represents and acknowledges,
on behalf of itself and each other Guarantor, that the Guarantors have no
claims, counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of their obligations thereunder. Furthermore, each Obligor Party
agrees, on behalf of itself and each other Guarantor, that nothing contained in
this Amendment shall adversely affect any right or remedy of the Administrative
Agent or the Lenders under the Affiliate Guaranty or any of the other Loan
Documents. Each Obligor Party agrees, on behalf of itself and each other
Guarantor, that all references in the Affiliate Guaranty to the “Guaranteed
Obligations” shall include, without limitation, all of the obligations of
WIL-Bermuda to the Administrative Agent and the Lenders under the Credit
Agreement, as amended by this Amendment. Finally, each Obligor Party hereby
represents and warrants, on behalf of itself and each other Guarantor, that the
execution and delivery of this Amendment and the other documents executed in
connection herewith shall in no way change or modify its or any other
Guarantor’s obligations as a guarantor, debtor, pledgor, assignor, obligor
and/or grantor under the Affiliate Guaranty and the other Loan Documents and
shall not constitute a waiver by the Administrative Agent or the Lenders of any
of their rights against any Guarantor.


(b)    Collateral Documents. Each Obligor Party hereby acknowledges and
ratifies, on behalf of itself and each other Obligor, the existence and priority
of the Liens granted by the Obligors in and to the Collateral in favor of the
Secured Parties and represents and warrants, on behalf of itself and each other
Obligor, that such Liens and security interests are valid, existing and in full
force and effect. Each of the Obligor Parties hereby ratifies and confirms, on
behalf of itself and each other Obligor, each Obligor’s obligations under the
Collateral Documents to which such Obligor is a party and hereby represents and
acknowledges, on behalf of itself and each other Obligor, that the Obligors have
no claims, counterclaims, offsets, credits or defenses to the Loan Documents or
the performance of their obligations thereunder. Furthermore, each Obligor Party
agrees, on behalf of itself and each other Obligor, that nothing contained in
this Amendment shall adversely affect any right or remedy of the Administrative
Agent or the Lenders under the Collateral Documents or any of the other Loan
Documents. Each Obligor Party agrees, on behalf of itself and each other
Obligor, that all references in any Collateral Document to the “Secured
Obligations” shall include, without limitation, all of the obligations of
WIL-Bermuda to the Administrative Agent and the Lenders under the Credit
Agreement, as amended by this Amendment. Finally, each Obligor Party hereby
represents and warrants, on behalf of itself and each other Obligor, that the
execution and delivery of this Amendment and the other documents executed in
connection herewith shall in no way change or modify its or any other Obligor’s
obligations as a debtor, pledgor, assignor, obligor, grantor, mortgagor and/or
chargor under any Collateral Document and the other Loan Documents and shall not
constitute a waiver by the Administrative Agent or the Lenders of any of their
rights against any Obligor.


6

--------------------------------------------------------------------------------





 
Section 7.    Effect of Amendment. From and after the Amendment No. 1 Effective
Date hereof, each reference in the Credit Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Credit Agreement in any and all agreements, instruments, documents, notes,
certificates, guaranties and other writings of every kind and nature shall be
deemed to mean the Credit Agreement as modified by this Amendment. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.


Section 8 .    Costs and Expenses. Pursuant to the terms of Section 11.03 of the
Credit Agreement, WIL-Bermuda agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution and enforcement of this Amendment.


Section 9.    Choice of Law. This Amendment and all other documents executed in
connection herewith and the rights and obligations of the parties hereto and
thereto, shall be construed in accordance with and governed by the law of the
State of New York.


Section 10.    Submission to Jurisdiction; Consent to Service of Process.


(a)    Each Obligor Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Amendment or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non‑appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Amendment (including this Section 11) or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any suit, action or
proceeding relating to this Amendment or any other Loan Document against any
Obligor or its properties in the courts of any jurisdiction.


(b)    Each Obligor Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each Obligor Party hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(c)    Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 11.02 of the Credit Agreement
other than by facsimile. Nothing in this Amendment or any other Loan Document
will affect the right of any party to this Amendment or any other Loan Document
to serve process in any other manner permitted by law. Notwithstanding any other
provision


7

--------------------------------------------------------------------------------





of this Amendment, each foreign Obligor Party hereby irrevocably designates C T
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor Party to receive, for and on behalf of such
Obligor Party, service of process in the State of New York in any suit, action
or proceeding arising out of or relating to this Amendment or any other Loan
Document.


(d)    Each Obligor Party agrees that any suit, action or proceeding brought by
any Obligor or any of their respective Subsidiaries relating to this Amendment
or any other Loan Document against the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates shall be brought exclusively in
the United States District Court for the Southern District of New York (or the
state courts sitting in the Borough of Manhattan in the event the Southern
District of New York lacks subject matter jurisdiction), and any appellate court
from any thereof, unless no such court shall accept jurisdiction.


(e)    The Administrative Agent and each Lender party hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Amendment or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


(f)    The Administrative Agent and each Lender party hereto hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Amendment
or any other Loan Document in any court referred to in paragraph (e) of this
Section. Each of the Administrative Agent and each Lender party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(g)    To the extent that any Obligor Party has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor Party hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents.


Section 11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY


8

--------------------------------------------------------------------------------





OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 12.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the Credit
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Amendment shall become effective on the
Amendment No. 1 Effective Date, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or electronic transmission (in .pdf form)
shall be effective for all purposes as delivery of a manually executed
counterpart of this Amendment.


[Remainder of page intentionally left blank; signature pages follow.]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


WIL-BERMUDA:
 
 
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
 
 
 
 
By:
/s/ Yazid J. Tamimi
Name:
Yazid J. Tamimi
Title:
Vice President



WIL-IRELAND:
 
 
WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company
 
 
 
 
By:
/s/ Bastiaan E. van Houts
Name:
Bastiaan E. van Houts
Title:
Assistant Treasurer











Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:
/s/ Jeffrey C. Miller
Name:
Jeffrey C. Miller
Title:
Vice President



Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







LENDERS:
 
 
JPMORGAN CHASE BANK, N.A.
 
By:
/s/ Jeffrey C. Miller
Name:
Jeffrey C. Miller
Title:
Vice President



        




Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Director
 
 
 
 
By:
/s/ Virginia Cosenza
Name:
Virginia Cosenza
Title:
Vice President

    


Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.
 
 
 
 
By:
/s/ Patrick Layton
Name:
Patrick Layton
Title:
Vice President







Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Robert Corder
Name:
Robert Corder
Title:
Director





Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







CITIBANK, N.A.
 
 
 
 
By:
/s/ Eamon Baqui
Name:
Eamon Baqui
Title:
Vice President



Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
By:
/s/ Kevin Sparks
Name:
Kevin Sparks
Title:
Director



Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
 
 
 
By:
/s/ Penny Neville-Park
Name:
Penny Neville-Park
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Alison Butt
Name:
Alison Butt
Title:
Authorized Signatory





Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







THE TORONTO DOMINION BANK, NEW YORK BRANCH
 
 
 
 
By:
/s/ Lexanne Cooper
Name:
Lexanne Cooper
Title:
Authorized Signatory



Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------









ROYAL BANK OF CANADA
 
 
 
 
By:
/s/ Caleb Allen
Name:
Caleb Allen
Title:
Authorized Signatory





Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------









STANDARD CHARTERED BANK
 
 
 
 
By:
/s/ Steven Aloupis
Name:
Steven Aloupis
Title:
Managing Director - Loan Syndications



Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Evan Moriarty
Name:
Evan Moriarty
Title:
Assistant Vice President











Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







NORDEA BANK FINLAND PLC, NEW YORK BRANCH
 
 
 
 
By:
/s/ Lars Christian Eriksen
Name:
Lars Christian Eriksen
Title:
Vice President
 
 
 
 
By:
/s/ Gustaf Stael von Holstein
Name:
Gustaf Stael von Holstein
Title:
Head of Risk Management





Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------





UNICREDIT BANK AG, NEW YORK BRANCH
 
 
 
 
By:
/s/ Julien Tizorin
Name:
Julien Tizorin
Title:
Director
 
 
 
 
By:
/s/ Ken Hamilton
Name:
Ken Hamilton
Title:
Managing Director





Signature Page to Amendment No. 1 to Term Loan Agreement

--------------------------------------------------------------------------------







BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
 
 
 
 
By:
/s/ Brian Crowley
Name:
Brian Crowley
Title:
Managing Director
 
 
 
 
By:
/s/ Cara Younger
Name:
Cara Younger
Title:
Director























Signature Page to Amendment No. 1 to Term Loan Agreement